Citation Nr: 0402003	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to an effective date earlier than September 
23, 1991, for the award of service connection for residuals 
of a scar of the left forehead. 

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968. 

By an August 1997 RO decision, service connection for 
tinnitus was granted and a 10 percent rating was assigned as 
of July 17, 1990.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for a higher initial rating.  In a 
January 2001 decision, the Board denied the claim.  
Thereafter, he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2003 Order, the 
Court vacated the Board's January 2001 decision to the extent 
that it denied an initial rating, higher than 10 percent, for 
tinnitus.  The Court then remanded the matter to the Board 
for readjudication.  

This matter also comes to the Board from a November 1996 
rating decision that granted service connection for residuals 
of a shrapnel wound of the left forehead, effective July 17, 
1990.  The veteran noted disagreement with the effective date 
assigned by the RO, arguing that he was entitled to an 
effective date in 1969.  Then, by an April 1997 rating 
decision, the RO found that the November 1996 rating decision 
was clearly and unmistakably erroneous in assigning an 
effective date of July 17, 1990, and assigned an effective 
date of September 23, 1991 for the award of service 
connection for the residuals of a shrapnel wound of the left 
forehead.  The veteran appeals to the Board for an effective 
date, prior to September 23, 1991, for the award of service 
connection.

Finally, by an August 1996 RO decision, service connection 
for PTSD was granted and a 10 percent rating was assigned as 
of September 23, 1991.  Since this RO decision was rendered 
the veteran's rating for PTSD has been increased to 50 
percent and he continues to appeal for a higher initial 
rating.  In January 2001, the Board remanded the veteran's 
claim to the RO for further development.  



FINDINGS OF FACT

1.  The veteran reports that his tinnitus is bilateral, 
constant, and interferes with his concentration and sleep.  

2.  On September 23, 1991, the RO received a statement from 
the veteran that he wanted service connection for residuals 
of a shrapnel wound to the left forehead.

3.  There is no evidence earlier than September 23, 1991, 
establishing an informal or formal claim of service 
connection for residuals of a shrapnel wound to the left 
forehead.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.25(b), 4.87a, Diagnostic Code 
6260 (2003); VAOPGCPREC 2-2003 (May 22, 2003).

2.  The legal criteria have not been met for an effective 
date prior to September 23, 1991, for service connection for 
residuals of a scar of the left forehead.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On July 17, 1990, the RO received the veteran's claim of 
service connection for constant tinnitus and bilateral 
hearing loss.  He claimed that his disabilities had been 
incurred in Vietnam as a result of acoustic trauma from 
helicopter noise.  In support of his claim, he submitted the 
results of a February 1989 private, uninterpreted audiogram.  
The veteran did not indicate that he had sustained a shrapnel 
wound to the left forehead in his July 1990 application for 
service connection. 

In connection with his July 1990 claim, the veteran was 
afforded a VA medical examination in August 1990 at which 
time he reported continuous tinnitus and hearing loss for the 
past 24 years.  He stated that he had significant noise 
exposure in Vietnam.  Following an examination, the diagnoses 
included constant tinnitus in the left ear.  

In a statement received on September 23, 1991, the veteran 
stated that he received unspecified combat wounds in Vietnam.  
He also claimed that he had ringing in his ears since that 
time.  In support of his contention, he submitted affidavits 
from fellow service-members which were to the effect that, 
although this was not noted in official records, he had been 
wounded in action in Vietnam and had been awarded the Purple 
Heart Medal.  

In November 1991, the veteran underwent VA medical and 
psychiatric examination at which he reported that he had 
received a grazing wound by a small metal fragment to the 
area of his left forehead.  He stated that he required no 
surgery or suturing and that the wound healed shortly 
thereafter.  The diagnoses on examination included tinnitus.  

In July 1992, the veteran testified at a hearing at the RO 
that his tinnitus began in combat in Vietnam and had 
persisted since that time.  He stated that his ringing was 
constant.  He stated that he had also noticed gradually 
decreasing hearing loss since that time.  He indicated that 
he had to read lips because he could not hear.  

On VA medical examination in October 1995, the veteran 
reported hearing loss and constant tinnitus for the past 30 
years.  He also reported pain behind his ears, a sore throat, 
and balance problems.  He claimed that his symptoms were 
"mild to severe" and interfered with his ability to 
concentrate at work.  The diagnoses were high frequency 
sensorineural hearing loss and constant tinnitus.

On VA psychiatric examination in January 1996, the veteran 
reported he had a continuous low to high pitched ringing in 
his ears.  

In January 1996, the veteran underwent VA medical examination 
at which time he reported hearing loss and constant tinnitus 
for the past 30 years.  He also reported that his tinnitus 
interfered with his ability to concentrate at work.  

By August 1997 rating decision, the RO granted service 
connection for tinnitus, effective July 17, 1990, and 
assigned a 10 percent rating.  The veteran appealed the RO's 
determination, stating that he was entitled to a higher 
initial rating as he now wore hearing aids.  

On October 1997 VA examination, the veteran reported he 
continued to work 70-90 hours weekly, earning over $70,000 
annually.  He reported continued problems with hearing, 
claiming he had to read lips in order to understand what 
others were saying.  He also reported continuous low to high 
pitched ringing in his ears.  

On VA audiometric examination in October 1997, the diagnoses 
included sensorineural hearing loss in both ears and 
bilateral constant tinnitus interfering with sleep and 
concentration.  

In February 1999, the veteran was referred for fee-basis 
audiologic evaluation.  He stated that he had a history of 
noise exposure in service and first noticed tinnitus and 
hearing loss in 1966 "during hand-to-hand combat."  He 
advised the examiner that his condition had been "diagnosed 
in 1968 by audiogram"  He stated that he had had difficulty 
hearing high pitched voices, especially in the presence of 
background noise, and had worn hearing aids since 1996.  The 
diagnoses included sensorineural hearing loss in both ears 
and bilateral constant tinnitus of severe intensity.  

II.  Legal Analysis

Tinnitus

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  

The Board notes that during the pendency of the veteran's 
appeal, the regulatory provisions pertaining to how tinnitus 
is evaluated were amended.  The veteran's tinnitus was 
originally evaluated by the RO under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as in effect through June 9, 1999.  
Under such criteria, tinnitus was rated 10 percent disabling 
if persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Since the veteran filed his claim, 
Diagnostic Code 6260 was revised two times.  The first 
amendment was made effective June 10, 1999.  64 Fed. Reg. 
25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000)).  Under the first amendment, a 
maximum 10 percent rating was warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The second amendment was made 
effective June 13, 2003.  68 Fed. Reg. 25,822-823] (May 14, 
2003) (codified at 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003)).  Under the second amendment, it was clearly 
articulated in Note (2) that only a single evaluation is 
allowed for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
in a General Counsel opinion, it was held that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code before and 
after the 1999 regulatory amendment.  VAOPGCPREC 2-2003 (May 
22, 2003).  It was explained that the disability tinnitus 
produced was the perception of noise not the source of the 
perceived noise, whether it be in one or both ears.  The 
aforementioned provides the basis for rating tinnitus as a 
single disease entity.

Although the veteran was never provided with the amendments 
to Diagnostic Code 6260 or with the aforementioned General 
Counsel opinion, the Board concludes that he is not 
prejudiced, given that he has been in receipt of the maximum 
available rating (i.e. 10 percent) since the award of service 
connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 
384 (1883). 

The Board fully acknowledges that the veteran's tinnitus is 
recurrent, bilateral and has been attributed to acoustic 
trauma.  Under the old and new regulations, however, no more 
than a 10 percent rating is warranted.  The regulation is now 
unambiguous, a schedular rating in excess of 10 percent for 
tinnitus is unavailable under the Rating Schedule.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  The relevant facts 
are not in dispute, and it is the law, not the evidence, 
which is determinative of the outcome of this case.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Entitlement to an extraschedular rating has been considered.  
Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of 
extraschedular rating is a component of the veteran's claim 
for an increased rating).  The record shows that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but determined that such referral 
was unwarranted.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

A review of the record reveals that there is no objective 
evidence of record demonstrating that the veteran's service-
connected tinnitus markedly interferes with his employment.  
Despite his assertions that he has passed up higher paying 
jobs and has difficulty concentrating due to tinnitus, the 
record shows that he has repeatedly reported that he has been 
employed full time since his separation from service.  In 
recent years, he has earned approximately $70,000, annually.  
The Board also notes that there is absolutely no evidence of 
record showing that he has been ever been hospitalized due to 
tinnitus.  Consequently, the Board finds that no further 
action on this matter is warranted.

Earlier Effective Date Claim

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002);  
38 C.F.R. § 3.400((b)(2)(i).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail). 

The veteran appears to contend that he is entitled to an 
effective date for service connection for residuals of a 
shell fragment wound of the left forehead as of his release 
from service in 1969, or as of 1990, when he first filed a 
claim for service connection.  First, it is noted that the 
veteran is not entitled to an effective date as of the day 
after his service discharge as he failed to file a claim 
within one year of his service discharge.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  Second, while he first 
filed a claim of service connection for other disabilities 
(namely hearing loss and tinnitus) in July 1990, he did not 
indicate he was desirous of service connection for residuals 
of a shell fragment wound of the left forehead.

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service 
connection for residuals of a shell fragment wound of the 
left forehead prior to September 23, 1991.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The date of claim is controlling 
and an effective date prior to September 23, 1991, may not be 
assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Both claims

Additionally, since both of the veteran's claims are 
controlled solely by the law and there is no dispute over the 
facts, consideration under the Veterans Claims Assistance Act 
of 2000, enacted on November 9, 2000, is inapplicable.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-232 (2000).


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.  

An effective date prior to September 23, 1991, for the award 
of service connection for residuals of shrapnel wound to the 
left forehead is denied. 


REMAND

In January 2001, the Board remanded the veteran's claim for a 
higher initial evaluation for PTSD to the RO for further 
evidentiary development.  While some of this development was 
completed, much of it was not.  In order to afford due 
process to the veteran, this case must again be remanded.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the Appeals Management 
Center(AMC) for the following:

1.  The private psychologist (R.L.) 
identified by the veteran in a November 
2003 letter should be contacted and 
requested to provide copies of treatment 
records pertaining to the veteran.  

2.  The veteran's psychiatric records 
should be obtained from the Compton Vets 
Center.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  In that regard, 
the examiner should identify the severity 
of the functional impairment associated 
with the veteran's service-connected 
PTSD, particularly as it affects his 
social and industrial adaptability.  The 
examiner should also assign a GAF score 
and explain the meaning of the numerical 
score assigned.  

4.  Thereafter, the entire claims file 
should be reviewed to include any newly 
submitted records.  If the claim remains 
denied, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



